Exhibit 10.2

 

LOGO [g123337gr_ex10.jpg]  

Corporate Human Resources

Procedures and Guidelines

2010 Short-Term Incentive Plan

Purpose

As a means of special recognition for the contribution of employees toward the
success of the Company, an incentive plan has been instituted for the second
half of 2010. It is designed to link a portion of the employees’ total
compensation to the attainment of specific, measurable and bottom-line oriented
financial performance indicators.

Eligibility

The employee’s role and level of responsibilities as well as the job grade
determine eligibility for the 2010 Short-Term Incentive Plan (STIP). The STIP
applies to all non-unionized, regular, employees of the Company in grades 25 and
above.

Scope

The STIP forms just one part of the Company’s total compensation program, which
generally consists of base salary, a cash incentive plan such as the STIP and
other employee benefits (ex: medical coverage, group life insurance, retirement
benefits).

The STIP relates to the achievement of performance goals over the period from
July 1, 2010 to December 31, 2010.

The Company reserves the right to modify, suspend or continue promoting the STIP
at any time, and to adopt, modify, suspend or continue promoting an annual
incentive plan for any given year or subsequent years. Eligibility for or
receipt of incentive pay should not be considered as automatic, retroactive or
precedent based.

Plan Design

The amount of incentive a participant is eligible to receive is expressed as a
percentage of the employee’s base salary as at December 31, 2010 (after giving
effect to the Company-wide salary reduction program implemented in connection
with the Company’s emergence from creditor protection) as determined by his or
her grade level. The threshold, target and maximum incentive payouts to
participants under the STIP, expressed as a percentage of the reduced base
salary levels, are as follows:

 

     Threshold      Target      Maximum  

CEO and Direct Reports (Grades 43-46)

     25 %       50 %       75 % 

Grades 40-42

     15 %       30 %       45 % 

Grades 29-32

     12.5 %       25 %       37.5 % 

Grades 26-28

     8.75 %       17.5 %       26.25 % 

Grades 25

     5 %       10 %       15 % 

 

 

This document is issued for guidance and information. It should not be
constructed as creating any obligation on the part of AbitibiBowater.
AbitibiBowater reserves the right to modify this document at any time.      1   



--------------------------------------------------------------------------------

LOGO [g123337gr_ex10.jpg]  

Corporate Human Resources

Procedures and Guidelines

 

Plan Payout Calculations

Payout potential for the STIP is based on Operating Profit (EBITDA) results, for
the period from July 1, 2010 through December 31, 2010 compared with the EBITDA
forecast for this performance period. The design provides for the calculation
factors to apply as follows to participant categories:

 

     Operating Profit Payout Schedule      Threshold   Target   Maximum    50%  
100%   150%

EBITDA

   $200 million   $273 million   $346 million

The threshold and maximum performance EBITDA levels and related percentages
noted above are subject to ratification by the Board of Directors of the Company
(the “Board”) post-emergence.

Payment

The Board, upon recommendation of the Human Resources and Compensation/
Nominating and Governance Committee of the Board (the “Committee”) will approve
actual achievement of the performance measures, incentive payout amounts for the
Chief Executive Officer and his direct reports in grades 43 and above, as well
as the maximum amount that can be paid for all incentive awards under the STIP
based on actual achievement before payments are made. Subject to approval of
incentive payouts by the Board, it is intended that a lump sum payment will be
made in cash no later than March 15, 2011.

The Board has the right to eliminate or reduce any or all incentive payout
awards despite achievement of performance measures even if such decision is made
after the performance period. The Board may alter, amend or terminate the STIP
at any time.

Administrative Guidelines

Incentive payouts are within the complete and sole discretion of the Company.
With respect to any employee, the Board, upon recommendation of the Committee,
or the Company, as applicable, reserves the right to reduce, or even cancel, the
incentive payment in the event an employee has demonstrated a lower level of
performance than expected, whether or not the performance levels set forth above
have been met.

New Hires

An employee hired into a regular position at an eligible grade level after
October 1, 2010 is not eligible to participate in the STIP.

 

This document is issued for guidance and information. It should not be
constructed as creating any obligation on the part of AbitibiBowater.
AbitibiBowater reserves the right to modify this document at any time.      2   



--------------------------------------------------------------------------------

LOGO [g123337gr_ex10.jpg]  

Corporate Human Resources

Procedures and Guidelines

 

Promotion or Status Changes after October 1, 2010

 

•  

If an employee is promoted into one of the eligible grade levels during the
performance period, the employee will be eligible to participate pro rata for
time spent during the performance period in that grade.

 

•  

If an employee is promoted to a position covered by a grade level with higher
payout levels during the performance period, the individual’s salary and
position for any incentive payout calculation will be prorated for time spent
during the performance period in respective positions.

 

•  

If an employee’s status changes from temporary to regular during the performance
period and is at an eligible grade level, the employee will be eligible to
participate for the period spent as a regular employee and any incentive payout
calculation will be prorated for time spent as a regular employee.

Termination

 

•  

An employee who elects to retire, is involuntarily terminated for reasons other
than cause, or who dies during the performance period will be entitled to
receive a prorata amount of an incentive payout, based on actual achievement, if
and when the Board approves the incentive payouts and does not otherwise cancel
payment.

 

•  

An employee who voluntarily resigns from the Company during the performance
period (inclusive) will forfeit his or her award under the STIP. If an employee
voluntarily resigns from the Company after the performance period, the employee
will be entitled to receive an incentive payout if and when the Board approves
the incentive payouts and does not otherwise cancel payout.

 

•  

An employee who is terminated for cause, as determined by the Company or his
specific employer, in their discretion, whether during the performance period or
after the performance period but before actual payouts, will forfeit his or her
award under the STIP.

Other leaves

 

•  

Maternity/parental/adoption leave: The length of the leave is not included in
the calculation of any incentive payout.

 

•  

Leave without pay: Any incentive is calculated on a prorated basis based on
number of months actively at work during the performance period.

 

•  

Short-term absence due to illness: The length of the absence is included in the
calculation of any incentive if it is a bona fide absence as mentioned in the
disability medical leave procedure.

 

•  

Long-term absence due to illness (time on long-term disability): The length of
the absence is not included in the calculation of any incentive payout.

 

This document is issued for guidance and information. It should not be
constructed as creating any obligation on the part of AbitibiBowater.
AbitibiBowater reserves the right to modify this document at any time.      3   



--------------------------------------------------------------------------------

LOGO [g123337gr_ex10.jpg]  

Corporate Human Resources

Procedures and Guidelines

 

Discretionary Plan

The adoption and maintenance of the STIP shall not be deemed to constitute a
contract of employment, express or implied, between the Company, any other
subsidiary and any employee. Nothing herein contained shall be deemed to give
any employee the right to be retained in the employ of the Company or its
subsidiaries or to interfere with the right of the Company or its subsidiaries
to discharge any employee at any time.

Approved by:

 

/s/ David J. Paterson

       

David J. Paterson

President and Chief Executive Officer

     Date: November 29, 2010   

 

This document is issued for guidance and information. It should not be
constructed as creating any obligation on the part of AbitibiBowater.
AbitibiBowater reserves the right to modify this document at any time.      4   